         Case 18-11801-JTD        Doc 2255-1     Filed 03/18/20   Page 1 of 7




Defendant Name                                                      Adversary Number
26 California Bazar Inc. dba 26 California Wholesale                    20-50013
A L Diamond Home Products, LLC                                          20-50015
ACCEO Solutions Inc.                                                    20-50020
Accent Rug & Decor Incorporated                                          20-50019
Accessory Headquarters, Inc.                                             20-50021
Achim Importing Company Inc.                                             20-50022
Adara Clothing, Inc.                                                     20-50023
Air-Val America, Inc.                                                    20-50025
Alba Wheels Up International Inc.                                        20-50026
ALFA Travelgear Inc.                                                     20-50028
American Box & Recycling Company                                         20-50033
American Clothing                                                        20-50035
American Exchange Time LLC                                               20-50036
American Textile Co.                                                     20-50040
Amiee Lynn Inc.                                                          20-50041
Amrapur Overseas Incorporated dba Colonial Home Textiles                 20-50043
Angel Body Import Inc.                                                   20-50044
Apparel Sourcing Pro, Inc.                                               20-50046
Aron's Manufacturing Corp.                                               20-50059
Artistic Linen Inc.                                                      20-50061
Asset Redeployment Group, Inc.                                           20-50066
Atlantic Hosiery, LLC                                                    20-50069
Autoridad de Acueductos y Alcantarillados                                20-50070
Avees Exports Limited                                                    20-50072
B H Suntex Enterprises Inc.                                              20-50075
B&M Apparel Corp.                                                        20-50077
Bailey Apparel Inc.; and Merchant Business Credit, Inc.                  20-50079
BANJO Wear, LLC                                                          20-50080
Basic Resources, Inc. dba US Underwear Inc.; and Wells Fargo
Trade Capital Services, Inc.                                             20-50081
Bee International, Inc.                                                  20-50083
Benchmark Construction, Inc.                                             20-50085
Bentex Group, Inc.                                                       20-50086
BH (HK) Limited                                                          20-50089
Blue Print/Care of Oogie Express                                         20-50091
Blue Rope Denim Co. Ltd                                                  20-50092
BMGM Co., L.L.C. dba Honeycomb Kidz                                      20-50094
         Case 18-11801-JTD      Doc 2255-1    Filed 03/18/20      Page 2 of 7




Bobens Trading Co., Inc.                                                 20-50096
Bong HWA U.S.A., Inc.                                                    20-50099
Braha Industries Inc.                                                    20-50101
Briara Trading Company                                                   20-50102
Bridge Security Services Inc.                                            20-50106
Briefly Stated Inc.                                                      20-50107
Butterfly Home Fashions LLC                                              20-50111
Bytech Ny, Inc.                                                          20-50112
Caltex Apparel, Inc. dba Jonathan K Apparel                              20-50118
Cellco Partnership dba Verizon Wireless                                  20-50119
Centric Brands Inc. dba Buffalo David Bitton                             20-50120
Chase (USA) International, Inc.                                          20-50121
Classic Fashion                                                          20-50125
Commonwealth Edison Company dba ComEd                                    20-50128
Compass Industries, Inc.                                                 20-50130
Concepts in Time LLC                                                     20-50131
Concepts NYC, Inc.                                                       20-50133
Cougar Sport Inc.                                                        20-50135
Creative Realty Group, LLC                                               20-50138
Crest Home Designs Inc.; and The CIT Group/Commercial Services,
Inc.                                                                     20-50140
Crosswinds Sourcing, LLC; and Milberg Factors, Inc.                      20-50142
Cudlie Accessories LLC; and Sezzit LLC                                   20-50162
Cutie Patootie Clothing Inc.                                             20-50163
Cutie Pie Baby, Inc.                                                     20-50164
Direct Home Textiles Group, LLC                                          20-50157
Dorel Juvenile Group, Inc.                                               20-50160
Duck River Textiles, Inc.                                                20-50173
E.K. Denim Group, Inc. dba Neesco Jeans                                  20-50175
Elecoco, Inc. dba Shinestar                                              20-50176
Elico Ltd.                                                               20-50177
Elite Facilities Maintenance                                             20-50178
Ellison First Asia, LLC; and Milberg Factors, Inc.                       20-50182
EMD Group Inc.                                                           20-50215
Emergency Maintenance Solutions, Inc.                                    20-50216
Essentials New York, LLC                                                 20-50220
Eversource Energy                                                        20-50221
Extreme Concepts Inc                                                     20-50224
E-Z Apparel, LLC                                                         20-50225
Fantas Eyes, Inc.                                                        20-50226
         Case 18-11801-JTD       Doc 2255-1     Filed 03/18/20    Page 3 of 7




Fast Forward, LLC                                                        20-50229
Fisher-Price, Inc.                                                       20-50231
Fizzy Baby Limited Liability Company; and Myletex International
Inc.                                                                     20-50034
Florida Power & Light Company                                            20-50037
Fortune Trading, Inc.                                                    20-50039
Fred 26 Importers, Inc.                                                  20-50049
Gabbiano Luggage Inc                                                     20-50054
Gabriel David Lacktman                                                   20-50055
GC Apparel Group LLC                                                     20-50065
Georgia Rug Artisans, L.L.C.                                             20-50068
Gift Bag Lady Inc. dba Bag Lady                                          20-50071
Glam & Glitter                                                           20-50088
Glanmour Fashions, Inc. dba Royal Wear                                   20-50093
Gogo Jeans, Inc.                                                         20-50105
Gourmet Home Products LLC                                                20-50113
Gregory Evan, Inc. dba Staffing Alternatives                             20-50116
H.A.S Industries, Inc.                                                   20-50129
H.C. Foods Company, Ltd.                                                 20-50132
Hard Ten Clothing Inc.                                                   20-50137
Haribo of America, Inc.                                                  20-50139
HDS Trading Corp.                                                        20-50143
Home Excellence Inc                                                      20-50154
Home Extras, Inc.                                                        20-50159
Hosiery Network, Inc.                                                    20-50166
Hot Fashions                                                             20-50169
iApparel Brands LLC fdba iApparel LLC                                    20-50170
IKO Imports LLC                                                          20-50179
Imaginings 3, Inc.                                                       20-50181
Indecor LLC                                                              20-50186
International Intimates, Inc.                                            20-50190
International Surplus Packaging, L.L.C. dba BoxSmart                     20-50192
IOPA, Inc. dba Impulse Off Price Apparel                                 20-50193
Isaac Morris Ltd.                                                        20-50194
It's in the Bag...LLC                                                    20-50195
J & S Sourcing Ltd.                                                      20-50198
Jacky and Lauren Inc.                                                    20-50200
JBL Trading LLC dba Crest Mills                                          20-50203
Jesus Plascensia dba JP Air Conditioning & Heating                       20-50206
JNK Apparel, Inc.                                                        20-50208
         Case 18-11801-JTD      Doc 2255-1    Filed 03/18/20     Page 4 of 7




Josmo Shoe Corp.                                                        20-50209
Jules and Associates, Inc.                                              20-50211
Just Inventory Solutions, LLC                                           20-50212
Kamdar Industries, Inc. dba Evolution in Design                         20-50236
Kashi Enterprises, Inc.                                                 20-50238
Kay Fashion, LLC                                                        20-50239
Kole Imports                                                            20-50243
Kriston D. Qualls dba Law Offices of Kriston D. Qualls                  20-50244
Leather Impressions, Inc.                                               20-50247
Les Importations Nicole Marciano Inc. dba Nicole Marciano Inc.          20-50249
Levinsohn Textile Co., Inc.                                             20-50251
Liberty Scrubs, Inc.                                                    20-50252
Living Doll, LLC                                                        20-50420
Luna International U.S.A. Inc.                                          20-50422
Luxury Home Textiles Inc.                                               20-50423
M & A Logistics Services LLC                                            20-50424
Majestik 1 Trading, LLC                                                 20-50428
Marlow Candy & Nut Company, Inc.                                        20-50431
Mattel, Inc.                                                            20-50432
Maverick Apparel LLC                                                    20-50433
Maxim & Maxim Inc.                                                      20-50440
Max's Wholesale Import and Export Inc.                                  20-50435
Maxy Trading Corp. dba Red Fox                                          20-50436
Miguel DeLaCruz Gomez dba G & G Transport                               20-50255
MIK MAK, Inc.                                                           20-50256
Miken Sales. Inc. dba Miken Clothing; and Merchant Business
Credit, Inc.                                                            20-50257
Mirage Fashions of NY LLC                                               20-50258
MJC International Group LLC                                             20-50260
MMD Apparel LLC                                                         20-50261
Mon Cheri Baby LLC                                                      20-50262
Monica Gordon dba Chantal Accessories aka Showcase Accessories          20-50264
Ms. Bubbles, Inc. dba Passport                                          20-50265
My Imports West LLC                                                     20-50267
NAFP, Inc. dba New American Foods                                       20-50271
National Grid USA Service Company, Inc.                                 20-50273
National Mill Industry, Inc.                                            20-50274
Natural Collection, Corp.                                               20-50276
Network Magic Unlimited                                                 20-50277
New York Accessory Group, Inc.                                          20-50278
        Case 18-11801-JTD      Doc 2255-1   Filed 03/18/20   Page 5 of 7




Next Stage Fashion Inc                                              20-50280
NFI Interactive Logistics, LLC                                      20-50281
Nines Enterprises LLC; and Finance One, Inc.                        20-50282
O.K.K. Trading, Inc.                                                20-50285
On Point BH LLC                                                     20-50287
Orly Shoe Corp.                                                     20-50289
PaeTec Communications, LLC fdba PaeTec Communications Inc.          20-50290
Pan-Oceanic Eyewear, Ltd.                                           20-50291
Pegasus Home Fashions, Inc.                                         20-50293
Pegasus Maritime, Inc.                                              20-50294
Pegasus Sports, LLC                                                 20-50295
Perfect Image LLC                                                   20-50297
Princess America, Limited                                           20-50299
Prosperity Apparel Group, Inc.                                      20-50300
Puerto Rico Food & Paper Distributor, Inc.                          20-50303
Raggs 2 Riches, Inc.                                                20-50304
Real Underwear Inc. dba Real Underwear Group                        20-50439
Regal Home Collections Inc.                                         20-50306
Resolution Clothing LLC                                             20-50310
Richard J. Hutton                                                   20-50313
Roxanne Arroyo and Andrew Amendola                                  20-50317
S. Bower, Inc.                                                      20-50319
Samsung C&T America Inc. fdba Samsung America, Inc.                 20-50322
San Pedro Sign Company dba San Pedro Electric Sign Company          20-50323
Sander Sales Enterprises Ltd.                                       20-50324
Sarina Accessories, LLC; and Babyfair Inc.                          20-50326
Scope Apparel, L.P.                                                 20-50330
SD Wholesale LLC                                                    20-50331
Seena International Inc. dba Seena Group Companies                  20-50333
Selini New York, Inc.                                               20-50335
Sensational Collection Inc dba US Apparel                           20-50336
Simple Elegance New York Inc.                                       20-50341
Simso Tex Sublimation Printing & Finishing, Inc.                    20-50342
Standard Refrigerators Inc.                                         20-50344
Star Ride Kids, Inc.                                                20-50345
Starlight Accessories, Inc.                                         20-50347
Street Denim, Inc. dba VIP Jeans                                    20-50349
Styles West, Inc. fdba Amen Trading, Inc.                           20-50351
Sugar Plum N.Y., Inc.                                               20-50352
         Case 18-11801-JTD      Doc 2255-1    Filed 03/18/20    Page 6 of 7




Sun Fashions, Inc.                                                     20-50355
SW Retail Consulting                                                   20-50357
Sweet & Soft Inc.                                                      20-50358
SweetWorks Confections LLC                                             20-50359
Tayse International Trading, Inc. dba Tayse Rugs                       20-50360
Tekno Products Inc                                                     20-50362
Terramar Sports, Inc.                                                  20-50364
Textilemart Inc.                                                       20-50365
That's My Girl, Inc.                                                   20-50367
The United Illuminating Company                                        20-50369
Today's Apparel Inc.                                                   20-50370
Top Care Products, Inc.                                                20-50371
Tovlev Enterprises Inc.                                                20-50372
Tri-Coastal Design Group, Inc.                                         20-50373
Trinity Apparel, LLC                                                   20-50374
Triple - S Salud, Inc.                                                 20-50375
Tune Out Inc.                                                          20-50377
Turn On Products Inc. dba Almost Famous                                20-50378
U.A.A. Inc.                                                            20-50380
United Curtain Co., Inc.                                               20-50381
United Security Services                                               20-50382
Universal Brand Merchandising                                          20-50383
US Intimates LLC                                                       20-50385
US Legwork LLC                                                         20-50386
USPA Accessories LLC dba Concept One Accessories                       20-50387
Uzzi Amphibious Gear LLC dba Suzzi                                     20-50388
Van Dale Industries, Inc.                                              20-50389
Vanderbilt Home Collections, LLC dba Vanderbilt Home Products          20-50390
Vault Sportswear, Inc.                                                 20-50391
Vernis & Bowling of Atlanta, LLC                                       20-50393
Wan Hai Lines (USA) Ltd. dba Wan Hai Lines Ltd.                        20-50397
Watermark Beauty Inc.                                                  20-50398
Weatherford Cushion Company                                            20-50400
Western Fashion, Inc.                                                  20-50401
Wex Bank                                                               20-50402
What Kids Want, Inc.                                                   20-50403
Wynn Headwear Inc.                                                     20-50411
XPC LLC                                                                20-50412
Yaakov Jacques Revah                                                   20-50415
           Case 18-11801-JTD     Doc 2255-1   Filed 03/18/20   Page 7 of 7




  YS Garments, LLC dba Next Level Apparel                             20-50416
  Zee Co. Apparel Corp. dba Hawke & Co.                               20-50417
  Zhuji Moretex Socks Co., Ltd.                                       20-50418


* 234 Adversary Proceedings
